Citation Nr: 0010816	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-20 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel






INTRODUCTION

The veteran served on active duty July 1963 from July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran originally requested that he be afforded a Board 
hearing in Washington, D.C., at the time he submitted his 
substantive appeal in December 1998.  He was scheduled for 
the requested hearing in July 1999 and notified of that 
action in May 1999.  In July 1999, he indicated that he would 
not be able to attend his scheduled hearing and the hearing 
was cancelled.  Accordingly, the Board will adjudicate the 
veteran's appeal based on the evidence of record.  38 C.F.R. 
§ 20.702(e) (1999).


FINDINGS OF FACT

1.  Service connection for dental trauma was denied by an 
unappealed final Board decision in December 1997.  The 
December 1997 Board decision is the last final denial on any 
basis.  

2.  Evidence received since the December 1997 Board decision, 
when considered alone or in conjunction with all of the 
evidence of record, is not new and probative of the issue at 
hand, and of such significance that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

No new and material evidence has been submitted or secured to 
reopen the veteran's claim of entitlement to service 
connection for dental trauma.  38 U.S.C.A. § 5108, (West 
1991); 38 C.F.R. § 3.156(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records (SMRs) are negative for any evidence 
of facial or dental trauma.  The veteran's dental records 
reflect routine treatments throughout his period of service.  
His June 1965 separation physical examination was negative 
for any findings of dental trauma.  

The veteran first sought to establish entitlement to service 
connection for dental trauma in May 1993. The veteran 
testified at a hearing in August 1994 where he said that he 
did not suffer any dental trauma in service.  He testified 
that he had some teeth removed in service and others filled.  
He stated that his dental trauma occurred after service.  VA 
treatment records associated with the claims file reflect 
treatment provided in November 1994, however, the veteran's 
dental complaints were not related to service.

The veteran's claim was subsequently denied by way of a Board 
decision dated in December 1997.  There is no indication in 
the claims file that the veteran perfected an appeal of the 
Board decision.  Therefore, that decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.106(d), 
20.1100, 20.1104 (1999).  Accordingly, the veteran's claim 
may only be reopened and considered on the merits if new and 
material evidence has been submitted.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).  If new and material evidence has been 
presented, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence of record in 
support of the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that his duty to assist under 38 U.S.C.A. § 5107(b) 
has been filled.  Id.

The U. S. Court of Appeals for the Federal Circuit in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) changed the 
controlling law for determining when new and material 
evidence has been submitted.  The Federal Circuit struck down 
the standard previously relied upon by VA and noted that the 
analysis of whether new and material evidence had been 
submitted was limited to the application of 38 C.F.R. 
§ 3.156(a).  Moreover, Hodge stressed that under the 
regulation new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided a "more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id, at 1363.

Evidence of record at the time of the Board's December 1997 
denial consisted of: the veteran's SMRs; examination report 
from David C. Jacobs, M. D., dated in May 1987; VA 
examinations dated in January 1970, March 1971, March 1972, 
July 1980, and April 1988; treatment records from Lowcountry 
Orthopaedic Associates, P. A., dated from October 1983 to 
February 1990; VA treatment records dated from July 1970 to 
January 1996; transcript of August 1994 hearing; and, 
statements from the veteran.  Based on this evidence, the 
Board denied the veteran's claim on the basis that there was 
no evidence to show that he sustained any dental trauma in 
service or that he suffered from a current disability related 
to dental trauma.

In September 1998, the veteran submitted a statement to 
reopen his claim for service connection for dental trauma.  
The Board notes that since the Board's December 1997 
decision, the evidence added to the file includes:  (1) 
letters, dated in September 1998, and October 1998, from 
McGregor T. Dennis, D.M.D.; (2) dental x-rays for the 
veteran; (3) VA outpatient treatment records dated from 
January 1996 to January 1999; and, (4) statements from the 
veteran.

The letters from Dr. McGregor describe dental treatment 
provided to the veteran in September and October 1998.  In 
his October 1998 letter, Dr. McGregor stated that the veteran 
had lost his maxillary right central incisor (#8) due to 
structural problems of the tooth, gums, and bone support.  He 
further stated that he did not know the veteran's past dental 
history and that kept him from being sure of what caused or 
initiated the cause of the loss of the tooth.  He added that 
the loss of the tooth "may or may not be military service 
related-I just don't know."  He concluded that there was 
definitely doubt why the tooth was lost and said that the 
possibility that the problem was initiated by military 
service was real.  Also included was a copy of dental x-rays 
for the veteran from Dr. McGregor's office.

The letters from Dr. McGregor represent new evidence to the 
record.  However, they are not material to resolving the 
issue in question.  Dr. McGregor admitted that he did not 
know the veteran's dental history and offered a purely 
speculative opinion as to the possible origin of the 
veteran's problems related to a single tooth.  He did not 
provide an opinion that there was evidence of dental trauma 
in the past or that the veteran's dental complaint was 
related to dental trauma. 

The VA treatment records, while also new to the record, are 
not probative.  They do not contain any reference to dental 
complaints or treatment.

Finally, the veteran's statements are duplicative of others 
already of record.  Namely, that he received dental treatment 
in service and has continued to receive treatment in the 
years after service.  He has not provided any basis to show 
that he suffered dental trauma in service or that any 
subsequently required treatment was the result of dental 
trauma that occurred during service.

When considered with the other evidence of record, the 
letters and dental x-ray from Dr. McGregor, the VA treatment 
records and the veteran's statement do not present new and 
material evidence.  Accordingly, the veteran's claim cannot 
be reopened and his claim must be denied.

The Board acknowledges that the RO decision currently on 
appeal did not phrase the issue of service connection for 
dental trauma in terms of new and material evidence.  Rather, 
the RO denied the claim as not well grounded.  However, the 
Federal Circuit Court of Appeals has held that 38 U.S.C.A. 
7104(b) confers jurisdiction on the Board to consider 
previously adjudicated claims only if new and material 
evidence has been presented.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  It also stated that, as a 
jurisdictional matter, the question of whether new and 
material evidence had been submitted may be raised at any 
time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits.  Id.

In this case, the RO's confirmation of the Board's previous 
denial constitutes harmless error.  The RO considered the 
veteran's new evidence and denied the claim as not well 
grounded.  By contrast, in the current decision, the Board 
has reviewed the veteran's claim on the basis of new and 
material evidence, thereby providing a complete review of all 
of the evidence of record in adjudicating the claim.  
Therefore, the veteran has not been prejudiced by the Board's 
deciding the case in a different matter than that used by the 
RO.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



ORDER

The new and material evidence not having been presented to 
reopen the claim of entitlement to service connection for 
dental trauma, the appeal is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 
- 7 -


- 5 -


